DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 26, the claim limitation “its first ends” renders the claim indefinite, because it appears to refer to a rod-shaped support element having multiple first ends. It is unclear how a single rod-shaped element can have more than one first end.
In claim 1, line 30, it is unclear what is meant by “on the side facing away from the longitudinal axis”. The side of which element?
In claim 1, line 33, it is unclear what is meant by “a first stop face aligned in a vertical direction.” Aligned with respect to which element? The first stop face 21 is parallel to the horizontally-disposed first front face 7 in Fig. 8. Similarly with respect to claim 20, lines 8 and 9.
In claim 1, line 46, it is unclear what is meant by “a second stop face aligned in a vertical direction.” Aligned with respect to which element? The first stop face 23 is parallel to the horizontally-disposed second front face 8 in Fig. 8. Similarly with respect to claim 20, lines 13 and 14.
In claim 1, line 47, it is unclear what is meant by “in an axial direction with respect to the longitudinal axis.”
In claim 1, lines 51 and 55, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.
In claim 9, lines 3-5, the limitations “the first slider elements” and “the second slider elements” lack proper antecedent basis. 
In claim 10, line 7, the limitation “the first retaining projections” lacks proper antecedent basis.
In claim 11, line 6-8, the limitations “the holding elements, “the holding arm”, and “the holding device” lack proper antecedent basis.
In claim 12, line 7, the limitation “the second retaining projections” lacks proper antecedent basis.
In claim 13, lines 2, 3 and 5, the limitations “the first slider elements” and “the second slider elements” lack proper antecedent basis.
In claim 14, lines 2 and 3, the limitation “the first slider elements” lacks proper antecedent basis.
In claim 15, lines 3 and 4, the limitations “the first slider elements” and “the second slider elements” lack proper antecedent basis.
In claim 16, lime 3, the limitation “the second slider elements” lacks proper antecedent basis.
In claims 21 and 22, it is unclear what is meant by “arranged or configured respectively”. The term “respectively” is usually used to indicate that two or more items listed in a first series correspond one-to-one to an equal number of items listed in a second series. As used in these claims, it is unclear how “respectively” is being used, and what the difference is between “arranged” and “configured”.
In claim 22, line 3 and 5, the limitations “the first slider elements” and “the second slider elements” lack proper antecedent basis.
In claim 23, lines 2 and 3, the imitation “the first slider elements” lacks proper antecedent basis.
The phrase “in particular” is noted in claims 9, 13-16, 22, 23 and 25. As used herein, the phrase appears to have the meaning of “such as”, and it therefore renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
The prior art will be applied to the claims as best understood, in light of the numerous issues identified hereinabove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US20080201935A1).
Nakayama reads on the claims as follows (refer primarily to Figs. 23 and 25):
Claim 1. A method for the positioned holding of a laminated core (412) including at least one layer accommodated in the laminated core, which layer is made up of several conductor elements (4131) arranged spread over the circumference of the laminated core and configured as rods (i.e. the in-slot portions) for forming a stator (4 Fig. 7) or a rotor of an electric machine, comprising the following steps: 
provisioning of the laminated core made up of several sheet metal segments (see “plates” in para. [0082]) resting directly against each other and defining a longitudinal axis (i.e. longitudinal 
provisioning of the rod-shaped conductor elements, respectively having a first end portion and respectively having a second end portion spaced apart therefrom, wherein the conductor elements serve to form the electric winding and the conductor elements are configured with a rod length which is larger than a thickness of the laminated core between its first front face and its second front face (see Fig. 7), 
inserting of at least one of the conductor elements in several of the receiving grooves (see Fig. 23), and 
positioned aligning of the conductor elements in an axial direction with respect to at least one of the two front faces of the laminated core (clearly, the conductor elements have been aligned in the axial direction, relative to the stator), wherein the first end portions of the conductor elements protrude respectively beyond the first front face and the second end portions protrude respectively beyond the second front face (see Figs. 7 and 23), 
wherein 
a plurality of first support elements (lower (unnumbered) support jigs 20) arranged spread over the circumference and configured in a rod shape (see Fig. 23(b)) with its first ends facing the longitudinal axis are readjusted from a position not overlapping an outer circumference of the laminated core in a direction toward the longitudinal axis to a position overlapping section by section the first front face in a direction toward the longitudinal axis (see “radially inserted from the outside into all gaps between adjacent straight sides” in para. [0123]) to such an extent 
the laminated core including the conductor elements aligned in a positioned manner with the longitudinal axis having a horizontal alignment (i.e. the conductors are horizontally aligned relative to the axis) comes with its first front face into flush contact in an axial direction with the first stop faces of the first support elements (see “a surface of the support jig 20 contacting the axial end surface of the stator core” in para. [0123]),
the first support elements are readjusted further in a direction toward the longitudinal axis, wherein preferably at least one of the first support elements is readjusted into each open space located between the conductor elements in a circumferential direction (see “radially inserted from the outside into all gaps between adjacent straight sides” in para. [0123]),
a plurality of second support elements (upper support jigs 20) arranged spread over the circumference and configured in a rod shape with their second ends facing the longitudinal axis are readjusted from a position not overlapping an outer circumference of the laminated core in a direction toward the longitudinal axis to a position overlapping section by section the second front face in a direction toward the longitudinal axis (see “radially inserted from the outside into all gaps between adjacent straight sides” in para. [0123]) to such an extent that the second ends are located on the side facing away from the longitudinal axis as well as just outside of the conductor elements accommodated in the receiving grooves and the second support elements at their sides respectively facing the laminated core form a second stop face aligned in a vertical direction (the stop surface of the support jigs contacts the end surface of the stator core), 

the second support elements are also readjusted further in a direction toward the longitudinal axis, wherein preferably at least one of the second support elements is readjusted into each open space located between the conductor elements in a circumferential direction (see “radially inserted from the outside into all gaps between adjacent straight sides” in para. [0123]). 
Note: the reference reads on the claim because the claim language does not preclude some of the steps from occurring at the same time, for example the radially inward movement of the support jigs reads on the various readjustment steps, as the support jigs are initially at a radially outward position and move through intermediate positions toward the axis, i.e. it can be said the position is “readjusted”.
Claim 2. The method according to claim 1, wherein the first support elements or the second support elements, or both are readjusted into the open spaces respectively located between the conductor elements in a circumferential direction to such an extent that the open spaces between the individual conductor elements are fully or at least almost fully filled out. See Fig. 23(b).
Claim 3. The method according to claim 1, wherein the readjustment of the first support elements and of the second support elements is carried out respectively in a radial direction. (see “radially inserted from the outside into all gaps between adjacent straight sides” in para. [0123]).
Claim 4. The method according to claim 1, wherein the laminated core including the conductor elements aligned in a positioned manner is accommodated by a holding arm (194, Fig. 
Claim 5. The method according to claim 1, wherein the respective end portions of the conductor elements of the at least one layer, which end portions are aligned in a positioned manner and protrude beyond the laminated core, are subjected by at least one pressure element (23a, 23b) of a pressure device (23) to a pressure built up by the at least one pressure element readjustable at least in a radial direction (the claim does not clarify a reference for the radial direction; any direction can be considered radial, relative to a point) and are thus held in a direction of the longitudinal extent of the receiving grooves positioned with respect to the laminated core.
Claim 6. The method according to claim 1, wherein the laminated core including the conductor elements aligned in a positioned manner is aligned in a positioned manner in a circumferential direction with respect to a target position before its first front face comes into flush contact with the first stop faces of the first support elements. See para. [0121]. The stator coils 4131 are inserted into the slots before the support jigs 20 are disposed om the stator core. The stator core with the coils therein is, clearly, aligned in every respect, including circumferentially, to a target position, i.e. it is not disposed at some random location and orientation.
Claim 9. The method according to claim 1, wherein a first retaining projection (the tip part of 20, protruding between the coil conductors, as seen in Fig. 23(b)) is arranged or configured respectively at the first support elements, in particular at the first slider elements (portion of each 20 radially outwardly of the coil conductors, in Fig. 23(b)), and a second retaining projection (the 
Claim 10. The method according to claim 1, wherein after the first front face of the laminated core has come into flush contact with and is supported by the first stop faces of the first support elements, and with the first support elements being in the position in a circumferential direction in the open spaces respectively located between the conductor elements, the laminated core including the conductor elements is held clamped by the first support elements or the first retaining projections (23a, 23b), or both.
Claim 11. The method according to claim 1, wherein after the second stop faces of the second support elements have come into axial flush contact with and are supported by the second front face of the laminated core and before the further radial readjustment movement of the second support elements into the open spaces respectively located between the conductor elements or after this readjustment movement, the holding elements (193) pushed against the inner surface of the laminated core are readjusted away from the inner surface and the holding arm (194) of the holding device is readjusted in an axial direction out of the interior of the laminated core. See para. [0130]. 
Claim 12. The method according to claim 9, wherein after the second stop faces of the second support elements have come into flush contact with and are supported by the second front face of the laminated core, and with the second support elements being in the position in a circumferential direction in the open spaces respectively located between the conductor elements, the laminated core including the conductor elements is held clamped by the second support elements or the second retaining projections (23a, 23b), or both.
Claim 13. The method according to claim 1, wherein the first support elements, in particular the first slider elements (i.e. the wider ends of the support jigs 20), are readjusted in a radial direction by a first drive device (clearly, a drive device is present; see the rejection under 35 U.S.C. 112(b); the limitations following “in particular” do not appear to be necessarily claimed), in particular a cylinder-piston configuration, a servo drive, and the second support elements, in particular the second slider elements, are readjusted also in a radial direction by a second drive device (clearly, a drive device is present; see the rejection under 35 U.S.C. 112(b); the limitations following “in particular” do not appear to be necessarily claimed), in particular a cylinder-piston configuration, a servo drive.
Claim 14. The method according to claim 1, wherein the first support elements, in particular the first slider elements, are arranged positioned in place in an axial direction and the first stop faces form a reference plane having a vertical alignment. For example the reference plane is vertically aligned with the first end face of the stator core.
Claim 17. The method according to claim 1, wherein the laminated core located in an axial direction between the first support elements and the second support elements is pushed against the first support elements by the second support elements in an axial direction. See Fig. 25. When the coil conductors are twisted, as shown in the figure (see para. [0125]-[0127]) press jigs 23a, 23b press against the coils, which, inherently, press against the support jigs 20 as the coils are deformed.
Claim 24. The device according to claim 20, wherein the first holding unit is arranged positioned in place at the base frame and the first stop faces of the first support elements form a reference plane with a vertical alignment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 16, 18-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama.
Regarding claim 7, Nakayama discloses the claimed invention, except for the laminated core including the conductor elements aligned in a positioned manner being pivoted from a position of the longitudinal axis having a vertical alignment to the position of the longitudinal axis having a horizontal alignment before its first front face comes into flush contact with the first stop faces of the first support elements.
However, such an operation is not deemed to patentably distinguish the claimed invention over the prior art. In particular, it is common in manufacturing environments to reposition a workpiece during manufacturing, and it is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to temporarily dispose the stator core in a horizontal orientation, such as for example while moving it to another station/location.
Regarding claim 18, Nakayama discloses the claimed invention, except for an axial distance in a normal direction between the first and second stop faces being acquired with the laminated core located between the first support elements and the second support elements and with the first stop faces in flush contact with the first front face and the second stop face in flush contact with the second front face of the laminated core.
However, it is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to measure the height of a stator core at various points in time 
Regarding claim 19, Nakayama discloses the claimed invention, including deforming the end portions of the conductor elements by means of press jigs 23a and 23b. However, this does not appear to occur at a downstream station. Nevertheless, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In particular, it is deemed that performing multiple operations at the same station and performing the operations at separate stations is obvious.
Regarding claims 15, 16, 20, 22, 23 and 25, Nakayama reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 15. The method according to claim 1, 
Claim 16. The method according to claim 1, wherein at least the second support elements, in particular the second slider elements, are readjusted together 
Claim 20. A device for the positioned holding of a laminated core including at least one layer accommodated in the laminated core, which layer is made up of several conductor elements arranged spread over the circumference of the laminated core and configured as rods for forming a stator or a rotor of an electric machine and for carrying out the method of claim 1, wherein the device comprises: 
a first holding unit with a plurality of first support elements (lower support jigs 20) arranged spread over the circumference and configured in a rod shape, wherein a first stop face (upper face of each lower support jig 20) aligned in a vertical direction is formed by the first support elements at their sides 
a second holding unit with a plurality of second support elements (upper support jigs 20) arranged spread over the circumference and configured in a rod shape, wherein a second stop face aligned in a vertical direction is formed by the second support elements at their sides (lower surface of each upper support jig 20) which are respectively turnable toward the laminated core and the second support elements are readjustably guided in a radial direction (see para. [0123] and discussion of claim 1, above) at the second holding unit, and 

Claim 22. The device according to claim 20, wherein a first retaining projection (i.e. smaller-width end of each lower jig 20) is arranged or configured respectively at the first support elements, in particular at the first slider elements (the remaining part of each lower jig 20), and a second retaining projection (the tip of each upper jig 20) is arranged or configured respectively at the second support elements, in particular at the second slider elements (the remaining portion of each upper jig 20), and the first retaining projections and the second retaining projections are arranged at sides of the support elements, in particular of the slider elements, respectively facing each other (across the vertical distance separating the upper and lower jigs 20).
Claim 23. The device according to claim 20, wherein the first support elements, in particular the first slider elements (the wider end of each lower jig 20), are in drive connection with a first drive device (clearly, a drive device is present; see the rejection under 35 U.S.C. 112(b); the limitations following “in particular” do not appear to be necessarily claimed), in particular a cylinder-piston configuration, a servo drive, and the second support elements, in particular the second slider elements (wider end of each upper 
Claim 25. The device according to claim 20, wherein 
Nakayama discloses the claimed invention except for the second support elements being axially adjustable relative to the first support elements, by means of a drive. However, it is deemed it would have been obvious to one of ordinary skill in the rat, before the effective filing date of the claimed invention, to modify the invention of Nakayama by making the second support elements axially displaceable with respect to the first support elements, by means of a drive, in order to allow the apparatus to be used with stator cores of different heights.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of GM (GB644761A).
Nakayama discloses the claimed invention, except for the first support elements being arranged or configured respectively at least in pairs at a first slider element and the second support elements are arranged or configured respectively at least in respective pairs at a second slider element.
GM discloses an apparatus for use in manufacturing electrical machines, wherein bars 80 are notched at their radially-inner end to provide resilient fingers 81 to be inserted between conductors by radial movement of the bars 80. One of ordinary skill in the art would recognize the fingers 81 are analogous to the claimed support elements, and the bars 80 are analogous to the claimed slider elements. 
In view of the teachings of GM, one of ordinary skill in the art before the effective fling date of the claimed invention would have found obvious an alternative design in which instead of a single support . 
Claims 13, 16, 23 and 25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Official Notice.
Regarding claims 13, 16, 23 and 25, as mentioned in the rejection under 35 U.S.C. 112(b), it is unclear whether or not the limitations following the term “in particular” are part of the claimed invention. 
If such limitations are intended to be part of the claimed invention, they are nevertheless obvious. In particular, claims 13m 16m 23 and 25 refer to a drive which is a cylinder-piston configuration or a servo drive. The examiner takes official notice of the fact that both types of drives are ubiquitous in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize cylinder-piston actuators to serve as the claimed drive, as a matter of choosing among conventional actuators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729